Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.  



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include receiving a first search query/receiving 
This judicial exception is not integrated into a practical application.  Claim 2 includes the additional elements of a computer system/user device/search system. This judicial exception is not integrated into a practical application because the computer system/user device/search system 
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the computing elements above represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 2 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8 and 14 are directed to a system and computer-readable medium that comprise similar limitations to those of Claim 2, and recite the same abstract idea as Claim 2. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 2. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 2-19.



Response to Arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:

				Applicant points to the Spec, para 8
	Examiner notes that para 8 of the Spec. describes a business practice/goal improvement: “the number of relevant advertisements presented to a user in response to a search query submitted by the user can be increased. The related advertisements can optionally be presented with the related queries to indicate that the advertisements are responsive to queries that are likely more targeted than the user’s query”, “advertisements identified from related search queries can be presented to the user without the user having to first select one or more of the related search queries” – i.e. selecting and presenting targeted content/advertising content, in response to a user search query, represents a business practice/goal, not another technology/technical field. Therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.

				Fewer network calls and page transfers are required to provide the second content to the user device, thereby resulting in a more efficient data retrieval system, as compared to systems that select and present content solely based on the search query submitted by the user device
				this constitutes an improvement to the functioning of a computer system by reducing the data transfer required to provide a user with information related to content identified using queries other than those submitted by the user device
presenting the second content without requiring that subsequent network call necessarily reduce the number of network calls required
				the improved efficiency of the claimed system necessarily results from presenting additional information in a single search results page rather than requiring the user to submit a subsequent query to obtain the additional information after presentation of the search results page
	In response, Examiner notes that claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field; stating that the computing system is improved by requiring “fewer network calls and page transfers” and by “reducing the data transfer required” does not constitute technical evidence/technical support that the Applicant’s claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field (Examiner further notes that there is no reference to a “reduction” of data transfer, or of “fewer network calls and page transfers” in the Applicant’s Specification). Examiner notes that selecting and presenting targeted content/advertising content to a user, in response to a user search query, represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec., para 9, “such selection and presentation of advertisements resolves the problem that some generic keywords do not result in the identification of a sufficient number of high quality advertisements for presentation. Additionally, by positioning the related advertisements at the bottom of the page, underneath the related queries, the related advertisements are visually distinguished from the advertisements that are responsive to the query submitted by the user.“ Examiner notes that there is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

						Cited prior art has been overcome
	In response, Examiner agrees. The prior art rejections have been overcome.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vadon et al. (7412442). It describes augmenting search query results with behaviorally related terms.
Dean et al. (20110119139). It describes identifying related information and presenting related information in associated with content-related advertisements.
Gupta (8200687). It describes generating related search queries.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/7/2021